



COURT OF APPEAL FOR ONTARIO

CITATION: Read Jones Christoffersen Ltd. v. Neilas Inc., 2016
    ONCA 321

DATE: 20160502

DOCKET: C60909

Laskin, Pepall and Brown JJ.A.

BETWEEN

Read Jones Christoffersen Ltd.

Plaintiff (Respondent)

and

Neilas Inc., 54 Shepherd Road Inc., 60
    Shepherd Road Inc., Hi-Rise Capital Ltd.
and Duca Financial Services Credit
    Union Ltd.

Defendants (
Appellants
)

M. Scott Martin and Kayla Kwinter, for the appellants

Robert G. Tanner, for the respondent

Heard and released orally: April 28, 2016

On appeal from the judgment of Justice
Michael
    R. Gibson
of the Superior Court of Justice, dated July 22, 2015.

Brown J.A.:

[1]

The appellants, Neilas Inc., 54 Shepherd Road
    Inc., 60 Shepherd Road Inc., and Hi-Rise Capital Ltd., appeal from the summary
    judgment dated July 22, 2015 granted by the motion judge. Judgment in favour of
    the respondent, Read Jones Christoffersen Ltd., in the amount of $52,605.17 was
    granted, and the appellants counterclaim for $172,000 was dismissed. The
    dispute between the parties involves the liability for basic structural
    consulting services provided by the respondent to the appellants.

[2]

The appellants primary ground of appeal is
    that the reasons of the motion judge are so deficient as to not permit
    meaningful appellate review and failed to explain why the appellants were
    unsuccessful in their defence and counterclaim.

[3]

I agree with their submission. Indeed, the
    motion judge gave no meaningful reasons for his decision. His handwritten
    endorsement opened by stating: After hearing the submissions of counsel and
    reading the evidence, I am persuaded that there is no genuine issue for trial,
    and that the Plaintiffs motion for summary judgment under Rule 20 should be
    granted. The endorsement then ended by specifying the relief granted by the
    court.

[4]

Since the release of the decision of the
    Supreme Court of Canada in
Hryniak v. Mauldin
,
    2014 SCC 7, resort increasingly has been made to summary judgment motions under
    Rule 20. In many cases, including the present one, a summary judgment motion
    results in the final disposition of the dispute between the parties. Judges
    hearing summary judgment motions must provide meaningful reasons explaining
    their disposition of summary judgment motions.

[5]

The minimum standards summary judgment motion
    judges must meet were set out by this court in
Barbieri v. Matronardi
,
    2014 ONCA 416, at para. 22:

In order to allow for meaningful
    appellate review, the decision of the court must, at a minimum, provide some
    insight into how the legal conclusion was reached and what facts were relied
    upon in reaching that conclusion.

[6]

The endorsement of the motion judge in the
    present case failed to meet these minimum standards; it amounted to a failure by
    the motion judge to give any reasons. As was the case in
Barbieri
,
    in the present case 
[t]he motion
    judges endorsement does not contain necessary findings of fact and is so
    lacking in analysis that it impedes meaningful appellate review: at para. 23.
    Where the appellate court cannot understand the legal basis for the decision or
    the factual findings made in support thereof, the decision of the summary
    motion judge is not entitled to any deference.

[7]

Since this court cannot conduct a meaningful
    review of the endorsement of the motion judge given its inadequacy, there is no
    alternative but to grant the appeal and set aside the judgment.

[8]

The respondent submits that this is a simple
    case and a full record is before us. Accordingly, the respondent asks the court
    to exercise its powers under s. 134(1)(a) of the
Courts of Justice Act
, R.S.O.
    1990, c. C-43,
and decide the summary judgment motion.
    In my view, this is not an appropriate case to do so. There is a factual
    dispute about the scope of the work which the motion judge did not resolve. As
    well, late notice was given by the respondent of its intention to seek a
    dismissal of the counterclaim on the return of its motion for summary judgment
    on its claim. As a result, I am not persuaded that it would be fair to decide
    the claim and counterclaim on the record before us.

[9]

However, I am strongly of the view that the
    parties should move this simple case ahead with expedition. I would encourage
    the Superior Court of Justice in Milton to accommodate any request by a party
    for an expedited hearing on the merits of this proceeding, including placing
    the proceeding on any expedited trial list, if requested.

[10]

As
    to costs, this appeal resulted from the failure of the motion judge to provide
    adequate reasons for his judgment. Under those circumstances, it would be unfair
    to visit the costs of that failure on either party at this stage of the
    proceeding. Instead, the costs of this appeal are fixed at $7,500, inclusive of
    HST and disbursements, and those costs shall be payable in the ultimate
    disposition of the cause below.

Released: May 2, 2016 (J.L.)

David
    Brown J.A.

I
    agree John Laskin J.A.

I
    agree
S.E. Pepall J.A.


